Citation Nr: 1242732	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder, and if so, entitlement to service connection for the same.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975, and from September 1990 to July 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to the benefit currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a hearing at the RO in February 2010 to present testimony on the issue on appeal.   

The Board notes that evidence has been added to the record since the most-recent supplemental statement of the case issued in this matter in April 2009.  On October 25, 2012, VA treatment records dated until October 18, 2012 were added to the Veteran's virtual VA claims file.  In this decision, the Board has considered this evidence pursuant to a December 10, 2012 waiver of RO consideration from the Veteran's representative.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 
  
In the decision below, the Board will grant a reopening of the claim to service connection for a lower back disorder.  The underlying issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in November 2004, service connection was denied for a lower back disorder.  The Veteran did not appeal. 

2.  Evidence received since November 2004 relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for a lower back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lower back disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran with a claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As an initial matter, with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a lower back disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VA's duties are harmless and nonprejudicial as to that issue. 

Analysis:  New and Material Evidence to Reopen a 
Claim of Service Connection for a Lower Back Disorder

During his testimony before the undersigned in February 2010, the Veteran indicated that he initially injured his lower back in the mid 1980s, and then reinjured his back during active service in the early 1990s.  He contends that his duties driving trucks and lifting munitions caused the in-service back injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for a lower back disorder was originally denied in a November 2004 rating decision.  In the decision, the RO based its denial on service treatment records which indicated a normal back in June 1991 just prior to the Veteran's discharge from active service.  The RO also cited in its denial statements made by the Veteran during a September 2004 VA compensation examination, that he injured his lower back in the mid 1980s.  The RO concluded that the Veteran's back disorder preexisted service, and was not aggravated by service.  The November 2004 rating decision constitutes the last prior final denial of the Veteran's claim.  In the November 2004 rating decision, the RO considered the Veteran's service treatment records (STRs) and the September 2004 VA examination report.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In November 2004, the Veteran was advised of the decision and his appellate rights.  The Veteran responded with a March 2005 notice of disagreement.  The RO then submitted to the Veteran a Statement of the Case, in which the Veteran was again advised of his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a lower back disorder was received until April 2006, when VA received his application to reopen such claim.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the November 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for hearing loss in April 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Since the November 2004 rating decision, additional evidence consisting of VA treatment records dated from 2007 to 2012, private treatment records dated in the mid 1980s, and statements from the Veteran have been received.  The medical records include the diagnoses of degenerative joint disease and lumbosacral sprain.  The lay statements from the Veteran include contentions that, though he injured his lower back in the mid 1980s, he reinjured the back during active service in the early 1990s.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  Further, it is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's current lower back problems may be related to his duties as a truck driver during active service in the early 1990s.  The Board particularly finds material the Veteran's lay statements during the February 2010 Board hearing, and noted in a July 2006 statement submitted into the record, which suggest that the injury in the 1980s had resolved, that the in-service injury was separate and apart from the earlier back injury, and that he has experienced symptoms continually since the in-service injury.  This lay evidence was not of record at the time of the November 2004 final rating decision.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a lower back disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a lower back disorder is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a lower back disorder is granted.  



REMAND

The Board finds remand necessary so that medical inquiry may be conducted into the Veteran's reopened claim for service connection for a lower back disorder.  

The Veteran indicates that he injured his lower back in the mid 1980s, between his two periods of active service (from October 1974 to February 1975, and from September 1990 to July 1991).  Private medical evidence of record documents that he was treated as an inpatient in 1983 for a lumbosacral sprain caused while playing basketball.  

He also indicates that he again injured his lower back during active service in the early 1990s.  Service treatment records dated in April 1991 document the Veteran's in-service complaints of back pain.  These complaints are also noted in April 1991 reports of medical examination and history.  The record does not contain entrance reports of medical examination and history conducted around the time the Veteran began active service in September 1990.  However, the record does contain reports of medical examination and history, dated in May 1987, which are negative for a lower back disorder.   

A July 1991 report of medical examination, conducted the month of the Veteran's discharge from active service, does not note a back disorder.  Moreover, August 1993 reports of medical examination and history, conducted pursuant to the Veteran's reserve service, are negative for a back disorder.  However, the Veteran has asserted through lay evidence of record that he has experienced symptoms since the in-service injury.   

In sum, the record contains evidence of a current back disability, evidence that a back injury was incurred during active service, and evidence of a continuity of symptomatology of a back disorder since service.  The record also contains evidence of a pre-service back injury that the Board finds resolved by the time the Veteran commenced active duty in September 1990.  However, there is no medical opinion of record addressing the Veteran's claim to service connection.  Based on these facts, it is appropriate to obtain a medical examination and opinion as to whether a relationship exists between the current disorder and the in-service symptoms.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA exam to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the current lower back disorder had its clinical onset during service, or is related to any in-service disease, event, or injury, to particularly include the April 1991 treatment for back pain in service.   The examiner is specifically advised that the Board finds that the evidence supports the Veteran's testimony that he had a back sprain in the 1980s that fully healed before his 1990 period of service, and that testimony is therefore credible.   

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


